[As amended by order of the Supreme Court January 17, 2017.]
Owens, J.
¶1 In 1992, we held that the State could be held liable for crimes committed by parolees if those crimes resulted from the State’s negligence in supervising the parolees. Taggart v. State, 118 Wn.2d 195, 822 P.2d 243 (1992). Today, plaintiffs ask us to extend Taggart and hold that a county jail can be held liable for crimes committed by a former inmate. However, the crimes in this case occurred well after the inmate left that jail—long after the county had the duty (or ability) to supervise the former inmate. Plaintiffs contend that the jail could have prevented the inmate from committing crimes after he was released, but a jail’s duty to supervise and control inmates during incarceration does not include a general duty to somehow pre*576vent inmates from committing crimes after they are lawfully released from incarceration. We affirm the trial court’s summary judgment order for Skagit County.
FACTS
¶2 Isaac Zamora was incarcerated at Skagit County Jail for nonviolent crimes from April 4, 2008, until May 29, 2008, when he was transferred to Okanogan County Corrections Center. Zamora then served the rest of his sentence at Okanogan County Corrections Center and was released on August 2, 2008.1
¶3 On September 2, 2008, Zamora had a psychotic episode and went on a shooting spree in Skagit County. He ultimately killed six people and injured several others. Some of his victims and their families (plaintiffs) sued a number of parties, including Skagit County. The plaintiffs alleged that Skagit County was liable for Zamora’s actions because of its failure to “exercise . . . ordinary and reasonable care” while Zamora was incarcerated in Skagit County Jail several months prior to the shooting. Clerk’s Papers (CP) at 3868. The plaintiffs’ claims against the other institutions were either settled out of court or dismissed on summary judgment.
¶4 Plaintiffs contend that while Zamora was incarcerated in Skagit County Jail from April 4, 2008, until May 29, 2008, the jail failed to fully evaluate and treat Zamora’s mental illness. They argue that (1) Skagit County was on notice that Zamora was in need of mental health services, (2) if Zamora had received a thorough mental health evaluation, he would been diagnosed and prescribed treatment, (3) Zamora might have complied with treatment resulting from that evaluation, and (4) if Zamora had complied with that treatment, he might not have had the psychotic break that led to the shooting in September. For the sake of our analysis today, we will treat those allegations as true.
*577¶5 The trial judge granted summary judgment to Skagit County on the issues of duty and proximate cause. The trial judge ruled that “[a]ny take charge duty an entity owes under Restatement (Second) of Torts § 319 [(Am. Law. Inst. 1965)] must be based on the presumption that the entity can control the actor. In the case of a jail, this duty would exist only during the period of incarceration.” CP at 212. The trial judge also found that the plaintiffs had not made a showing that Skagit County’s alleged negligence was the proximate cause of Zamora’s crimes.
¶6 The Court of Appeals reversed. It held that there were material issues of fact as to whether Skagit County had a legal duty to the victims and whether a breach of that alleged duty was the proximate cause of the injuries to the victims. Binschus v. Dep’t of Coir., 186 Wn. App. 77, 81, 345 P.3d 818 (2015). We granted Skagit County’s petition for review. 184 Wn.2d 1001, 357 P.3d 665 (2015).
ISSUE
¶7 Did the trial court properly grant summary judgment to Skagit County because the county’s duty to control Zamora did not extend to the plaintiffs?
ANALYSIS
¶8 We review summary judgment orders de novo. Mountain Park Homeowners Ass’n v. Tydings, 125 Wn.2d 337, 341, 883 P.2d 1383 (1994). Summary judgment is appropriate when there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law. Id. “All facts and reasonable inferences are considered in the light most favorable to the nonmoving party.” Id.
 ¶9 In this case, the trial court granted summary judgment to Skagit County because Skagit County had no duty to prevent Zamora from committing criminal acts after he was lawfully released from its custody. As explained below, we affirm the trial court. Under the Restatement, a *578jail’s duty in a take charge relationship is limited to controlling violent inmates during incarceration, not preventing all foreseeable future crimes.
¶10 As a general rule, people and institutions are not responsible for preventing a person from physically harming others. Petersen v. State, 100 Wn.2d 421, 426, 671 P.2d 230 (1983). However, there is an exception when “ ‘a special relation exists between the actor and the third person which imposes a duty upon the actor to control the third person’s conduct.’ ” Id. (quoting Restatement (Second) of Torts § 315 (Am. Law Inst. 1965)). Crucial to our analysis is the nature of that duty: “ ‘to control the third person’s conduct.’ ” Id. (emphasis added) (quoting Restatement § 315).
¶11 One of those special relationships that gives rise to a duty to control the third person’s conduct is the relationship between a jail and an inmate. Specifically, the jail-inmate relationship is often a take charge relationship, described in § 319 of the Restatement:
One who takes charge of a third person whom he knows or should know to be likely to cause bodily harm to others if not controlled is under a duty to exercise reasonable care to control the third person to prevent him from doing such harm.
Again, we note the nature of that duty: “to exercise reasonable care to control the third person to prevent him from doing such harm.” Id. (emphasis added).
¶12 We adopted the Restatement’s rule for take charge relationships in Taggart, 118 Wn.2d at 219-20. In that case, we held that parole officers have a take charge relationship with parolees. Id. at 220. We explained that the take charge duty is fundamentally about control: “When a parolee’s criminal history and progress during parole show that the parolee is likely to cause bodily harm to others if not controlled, the parole officer is under a duty to exercise reasonable care to control the parolee and to prevent him or her from doing such harm.” Id. (emphasis added). We *579applied the same rule in Joyce v. Department of Corrections, 155 Wn.2d 306, 315-16, 119 P.3d 825 (2005), where we held that community corrections officers can have a take charge relationship with offenders when they are responsible for supervising the offenders and ensuring that they are complying with their conditions of release. We held that liability can be imposed when there is a failure to adequately supervise the probationer. Id. at 319.
¶13 Importantly, the take charge duty is not without limitation. Throughout our case law, we have consistently reiterated a fundamental limit on duties arising from a take charge relationship: such a duty will be imposed “only upon a showing of a ‘definite, established and continuing relationship between the defendant and the third party.’ ” Taggart, 118 Wn.2d at 219 (quoting Honcoop v. State, 111 Wn.2d 182, 193, 759 P.2d 1188 (1988)); see also Joyce, 155 Wn.2d at 319-20.
¶14 Plaintiffs ask this court to greatly expand the take charge duty described above. Rather than imposing a duty to control a person’s conduct, plaintiffs contend that the take charge duty imposes a broad duty to “to use reasonable care to protect against reasonably foreseeable dangers [the offender] posed.” Resp’ts’ Suppl. Br. at 13, 20. In theory, this could include all reasonably foreseeable dangers, even those that might occur long after the take charge duty has ended. For support, plaintiffs point to language in Taggart and Joyce where we summarized the duty that results from a take charge relationship. Taken out of context, one could read the individual sentences as imposing such a broad duty. However, a thorough reading of those cases reveals that they did not create such a radical expansion of the take charge duty. The Restatement sections and our case law consistently explain the take charge duty is a duty to control, and that liability results from negligently failing to control, not failing to protect against all foreseeable dangers.
¶15 In Taggart, we held that parole officers have a take charge relationship with parolees, despite the fact that they *580do not have a custodial relationship. 118 Wn.2d at 223. After an in-depth review of the Restatement sections, we explained that “[w]hen a parolee’s criminal history and progress during parole show that the parolee is likely to cause bodily harm to others if not controlled, the parole officer is under a duty to exercise reasonable care to control the parolee and to prevent him or her from doing such harm.” Id. at 220 (emphasis added). We then explained the particular actions that the parole officers failed to take to control the parolees—one parole officer should have “supervised closely” the parolee, and the other failed to arrest the parolee for violating the conditions of his parole. Id. at 224-25.
¶16 Plaintiffs point to one particular statement in Taggart where we did not emphasize control. We stated, “We conclude that parole officers have a duty to protect others from reasonably foreseeable dangers engendered by parolees’ dangerous propensities.”2 Id. at 224. However, following that statement, we discussed how we specifically did not want to “exaggerate the degree of control [parole officers] exercise over parolees.” Id. To the extent that our concluding statement can be taken out of context to mean that the take charge duty to control is a broad duty to prevent all reasonably foreseeable dangers, we now clarify: the take charge duty described in Restatement § 319 as a “duty ... to control” is, indeed, a duty to control. We did not previously, and do not today, expand it to a general duty to prevent a person from committing criminal acts in the *581future.3 Such an interpretation is contrary to the language and logic of § 319.
¶17 The practical implications of imposing such a broad duty on jails are striking. By some estimates, the recidivism rate is well over 50 percent. See Matthew R. Durose, Alexia D. Cooper & Howard N. Snyder, U.S. Dep’t of Justice, Office of Justice Programs Bureau of Justice Statistics, Recidivism of Prisoners Released in 30 States in 2005: Patterns from 2005 to 2010 (2014), http://www.bjs.gov/content/pub/pdf/rprts05p0510.pdf [https://perma.cc/A4QF-84XQ]. Thus, one could argue that in almost any case, it is foreseeable that an inmate may commit another crime after release. Are jails civilly liable for those crimes if they failed to take adequate measures to prevent that foreseeable recidivism? Such an expansive interpretation is not supported by the Restatement sections or a thorough reading of our precedent.
¶18 Applying the rule from the Restatement sections, Skagit County owed a duty to exercise reasonable care to control Zamora to prevent him from doing harm. This duty was owed during the time when Skagit County had a take charge relationship with Zamora. Skagit County owed this duty to anyone who might foreseeably suffer bodily harm resulting from the failure to control Zamora. Skagit County did not owe such a duty for harms unrelated to its duty to control Zamora. The trial court correctly held that as a matter of law, the crimes Zamora committed after his lawful release were not a foreseeable consequence of any failure to control Zamora during incarceration. Thus, the trial court correctly granted summary judgment for Skagit County.
¶19 This is not to say that jails can never be liable for a former inmate’s actions. First, there may be situations in which a jail’s failure to control an inmate results in fore*582seeable injury to others, and the jail may be liable even if that injury occurs after the duty to control ended. For instance, a jail could fail to control a violent inmate by negligently allowing him or her to escape one week before he or she was scheduled to be released. Even if the inmate injured others after the scheduled release date (and thus after the jail’s duty to control had theoretically ended), the jail might still be liable if its failure to control the inmate during incarceration was the proximate cause of the injuries. Such a situation would be analogous to Petersen, in which a psychiatrist failed to adequately control a patient. 100 Wn.2d at 424-25. In that case, a psychiatrist discharged an involuntarily detained patient. The patient stopped taking his medications and injured the plaintiff in a car accident five days after he was released. Id. at 424. We found that this was a violation of the psychiatrist’s duty to control the patient, as the psychiatrist chose to release the patient rather than seeking additional involuntary confinement. This fits with our analysis above—the injury to the plaintiff was a foreseeable consequence of the failure to control the patient.4 Thus, the psychiatrist could be liable for that failure to control the patient, even though the injuries to the victim occurred after the duty ended.
¶20 Second, a jail could theoretically be liable for injuries caused by former inmates under a separate section of the Restatement that explains,
An act or an omission may be negligent if the actor realizes or should realize that it involves an unreasonable risk of harm to *583another through the conduct of the other or a third person which is intended to cause harm, even though such conduct is criminal.
Restatement (Second) of Torts § 302B (Am. Law Inst. 1965). We have held that “Restatement § 302B may create an independent duty to protect against the criminal acts of a third party where the actor’s own affirmative act creates or exposes another to the recognizable high degree of risk of harm.” Robb v. City of Seattle, 176 Wn.2d 427, 429-30, 295 P.3d 212 (2013). While the trial court held that the jail’s alleged actions in this case do not rise to that standard,5 we nonetheless recognize that § 302B presents the possibility that a jail could be liable for a former inmate’s actions in cases where an affirmative act has occurred.
¶21 Because we find that Skagit County had no duty to the plaintiffs, we do not reach the issue of whether its actions in April and May 2008 were the proximate cause of Zamora’s psychotic break in September 2008.
CONCLUSION
¶22 We affirm the trial court’s grant of summary judgment to Skagit County. Jails have a responsibility to control violent inmates while they are incarcerated, but they do not have a general duty to prevent such inmates from committing crimes after they are lawfully released from incarceration.
Madsen, C.J., and Fairhurst, Wiggins, and Gordon McCloud, JJ., concur.

 Zamora was briefly detained by Skagit County on August 5, 2008, but was released by a judge on his own recognizance the next day. The plaintiffs do not allege any negligence by the county during that time period.


 We also quoted this statement in Joyce, but we did not broaden our holding from Taggart. See 155 Wn.2d at 316 (“We have answered all of the questions raised by the State about its duty before.’’). As in Taggart, the statement must be read in the context of the opinion, where we again discussed the nature of that duty: “[O]nce the relationship is created, it is the relationship itself which ultimately imposes the duty upon the government, and ‘the failure to adequately monitor and report violations, thus failure to adequately supervise the probationer,' may result in liability.’’ Id. at 319 (emphasis added and omitted) (quoting Bishop v. Miche, 137 Wn.2d 518, 526, 973 P.2d 465 (1999)).


 The dissent criticizes us for focusing on the word “control” in § 319, but we might levy a similar criticism for their refusal to acknowledge the word altogether. Section 319 imposes “a duty to exercise reasonable care to control the third person to prevent him from doing such harm.” Restatement §319. We stand by our conclusion that the concept of “control” must be a part of any § 319 analysis.


 The dissent contends that we focus solely on physical control and that any other action, such as transferring Zamora’s files to his new jail, was “categorically” outside of Skagit County’s § 319 duty. Dissent at 591. This is incorrect. Section 319 requires that jails “exercise reasonable care to control the third person to prevent him from doing such harm.” A variety of actions might be needed to control a person to prevent him or her from doing harm, and there is nothing in § 319 or this majority that limits that duty to physical control. However, there is a limit on the jail’s responsibilities under § 319; unfortunately, the dissent ignores that limit. By § 319’s language, jails have a duty to exercise reasonable care to control a person so as to prevent him or her from doing harm. We do not change that limit today; we simply abide by it.


 The trial court dismissed the plaintiffs’ § 302B claim because the jail in this case did not commit an affirmative act, and the Court of Appeals affirmed. To the extent that respondents contend they raised this issue in their answer to the petition for review, we note that we granted only the petition for review; therefore, the § 302B claim is not before us.